Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on January 11, 2022 and amendment after final filed January 11, 2022 has been entered.  Claims 2, 16 and 21 were canceled, claims 1 and 14 were amended and claims 1, 3-15, 17-20 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.  Claims 13-15 and 17-20 remain withdrawn from consideration.  Claims 1 and 3-12 are examined on the merits of this office action. 

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-12 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertl (US6686177, cited in IDS) in view Weiss (WO2007/081824 A2, cited in IDS), Weiss* (WO2008043033 A2, cited in Applicant’s IDS).
Ertl teaches a pharmaceutical formulation comprising an insulin analogue (claim 1), wherein the insulin analogue contains an insulin A sequence with a substitution at A21 (claim 1 and column 6, lines 11-14) wherein the substitution is a glycine, alanine, serine or threonine (claim 1 and column 6, lines 11-14).  Ertl teaches a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21 and two C-terminal arginine residues on the B-chain.   
Ertl further teaches insulin-Zinc complex, comprising an insulin hexamer and 4 to 10 Zinc ions per insulin hexamer, wherein the insulin hexamer consists of six molecules of an insulin analog of the formula I (lines 27-32, formula I found in claim 1).  Ertl teaches the composition comprises a preservative meta-cresol (Example 7, line 3) and comprises a depot auxiliary.  Ertl teaches wherein the pharmaceutical composition is a clear buffered solution at a pH 4 (see column 7, lines 58-60, see example 7).
Ertl is silent to (i) histidine substitutions at both A4 and A8 and (ii) a single chain insulin analogue comprising a peptide linker comprising Gly-Gly-Gly-Pro-Arg-Arg.
However, Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Regarding claim 9, Weiss further teaches at least 4 zinc ions per 6 insulin analogue molecules (page 6, paragraph 2, and line 7).  Weiss teaches that substitutions at A4 and A8 with histidine do not significantly enhance insulin receptor affinity of the analogues as compared to wild type insulin (Table 1).  Weiss further teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that these substitutions can be beneficial and can be made in fast acting insulins and also slow acting insulin such as NPH insulin, human insulin, lente insulin and ultralente insulin analogues (see page 10, last paragraph).  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  
Weiss* teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19) which comprises the linker peptide sequences of instant claims 3-5.  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches use of a single chain peptide comprising gly gly gly pro arg arg as the linking peptide (SEQ ID NO:26, referred to as the 57mer single insulin analogue in the examples, Table 1, see page 20, second paragraph, lines 1-2).  Weiss* teaches “Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexameric formulation (see page 20, second paragraph, lines 9-12).  Regarding claims 3-5, Weiss* further teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (an also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable effects of the substitutions on thermodynamic stability (and hence resistance to chemical degradation) to be retained…” (see page 24, second paragraph, lines 11-13).  Furthermore, Weiss* teaches decreased fibrillation as compared to insulin and various insulin analogues (see Table III).
It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is 
Furthermore, it would have been obvious at the time of the invention to use the Gly-Gly-Gly-Pro-Arg-Arg peptide of Weiss* as the connecting peptide of Ertl in view of Weiss for creating a stable single chain insulin analogue.  The motivation to combine is that substitution the connecting peptide of Weiss* will enhance  stability, maintain overall activity and decrease fibrillation of the insulin analogue all of which are beneficial for creating insulin analogues.  There is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue and is a major goal when designing insulin analogues given that insulin is easily degraded.  Furthermore, there is a reasonable expectation of success given that Weiss* teaches use of the same linking peptide to create a single chain insulin analogue that may also have zinc and zinc binding sites for hexamer formation.
Regarding the limitations of “wherein the formulation forms complexes between zinc insulin hexamers upon subcutaneous administration”(claim 1), “wherein the insulin analogue forms a micro-crystalline insulin suspension at pH 6.5-7.5” (claim 10); “wherein the insulin analogue forms a microcrystalline insulin suspension upon subcutaneous injection” (see claim 11);  “wherein the insulin analogue displays a solubility at pH 4.0 of 0.6 mM or greater and a solubility at pH 7.4 of 1-2 µM at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules” (Claim 1), Ertl in view of Weiss, and Weiss* teach subcutaneous depot formulation comprising an insulin analogue of instant claim 1  (including glycine at A21) and zinc and therefore would inherently have the properties of forming complexes of insulin hexamers upon subcutaneous administration and forming a microcrystalline suspension at pH 6.5-7.5; display a solubility at pH 4.0 of 0.6 mM or greater and a solubility at pH 7.4 of 1-2 µM at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”    The combined references of Ertl in view of Weiss and Weiss* teach the same insulin analogue of the instant claims (same sequence with linking peptide) and thus this limitation would be an inherent property.
Regarding claims 6-7 and 12, Ertl teaches a pharmaceutical formulation comprising an insulin analogue (claim 1), wherein the insulin analogue contains an insulin A sequence with a substitution at A21 (claim 1 and column 6, lines 11-14) wherein the substitution is a glycine, alanine, serine or threonine (claim 1 and column 6, lines 11-14).  Ertl teaches a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21.
Regarding claim 8, the combination of Ertl, Weiss and Weiss* teach the A-chain sequence comprising instant SEQ ID NO:6 (A4 and A8 histidine and A21 glycine) and the B-chain comprising instant SEQ ID NO:3 (the native B-chain sequence) thus meeting the limitations of instant claim 8.

Response to Applicant’s Arguments
Applicant again reiterates that the prior art, considered as a whole, does not provide a suggestion or motivation to combine the teachings or the cited references or provide a reasonable expectation of success. Despite the removal of Hua from the rejection under 35 U.S.C. § 103(a), this reference is still part of the prior art and is of record in the present application. Its contents must therefore be considered in their entirety. Furthermore, the amendments to claim 1 further distinguish over the cited references. Each of Ertl, Weiss, and Weiss* is silent regarding solubility at either pH 3.5-5 or at pH 7.4. 
Applicant’s arguments have been fully considered but not found persuasive.  Regarding the limitations “wherein the insulin analogue displays a solubility at pH 4.0 of 0.6 mM or greater and a solubility at pH 7.4 of 1-2 µM at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules” (Claim 1), Ertl in view of Weiss, and Weiss* teach subcutaneous depot formulation comprising an insulin analogue of instant claim 1  (including glycine at A21) and zinc and therefore would inherently have the properties 
The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  
Applicant argues “Ertl is silent on His substitutions at both A4 and A8. In fact, Ertl indicates that increased Zinc binding is due to a HisB10 substitution or a HisB0, desB30 modification, not His A4 and His A8 as claimed (column 12 line 54- column 14, line 10)”.  Applicants argue that “The teachings of Weiss* regarding Zn binding also conflict with those of Ertl and Weiss. Weiss* provides for a zinc to insulin hexamer molar ratio of only 2.2-3.0 (Page 9, lines 19-28). While Weiss provides for the presence of zinc ions at a molar ratio of 4 zinc ions per hexamer of insulin as noted in the Office Action, Weiss teaches the zinc stabilization of individual hexamers (page 9, last paragraph), not inter-hexamer stabilization as in the present invention. While the examiner indicated that the solubility at pH 7.4 of 1-2 M at a molar ratio of 5.2 zinc ions per 6 insulin analogue molecules would have been an inherent property of the analogue of Ertl in view of Weiss and Weiss*, there is still no teaching or suggestion for the selection of the precise elements that create these properties in the cited references, either individually or in combination. The teachings of Ertl, Weiss and Weiss* also independently conflict regarding zinc binding, further demonstrating that the alleged reasonable expectation of success cited by the Examiner, "that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue," is not so much a reasonable expectation of success as it is a goal or desire for advantageous properties. Furthermore, the Examiner's statement of reasonable expectation of success is similar to that described above for the teachings of the linker region. "Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue." Again, the Examiner provides a goal and not a rationale for finding a reasonable expectation of success.  
One of ordinary skill in the art would have had to select some teachings of Weiss while ignoring those of Weiss* and somehow tying in the unrelated modifications of Ertl, which happen to also increase zinc-binding, to arrive at the present invention. One of skill in the art would have found no teaching or suggestion to select some teachings while ignoring others in the cited references to find the alleged reasonable expectation of success in this regard. Similarly, the Examiner states with regard to the use of a Gly-Gly-Gly-Pro-Arg-Arg linker, "There is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue and is a major goal when designing insulin analogues given that insulin is easily degraded. " Again, this may be a goal or a desire of one of ordinary skill in the art, but it does not provide a rationale for a reasonable expectation of success, particularly regarding the combination of teachings regarding single-chain insulin analogues with those of two chain insulin analogues.  
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Ertl is silent to A4 and A8 substitutions.  However, it is the combination of Ertl in view of Weiss and Weiss* that provide the teachings and motivation to substitution A4 and A8.  Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Weiss further teaches at least 4 zinc ions per 6 insulin analogue molecules (page 6, paragraph 2, line 7).  Weiss teaches that substitutions at A4 and A8 with histidine do not significantly enhance insulin receptor affinity of the analogues as compared to wild type insulin (Table 1).  Weiss further teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that these substitutions can be beneficial and can be made in fast acting insulins and also slow acting insulin such as NPH insulin, human insulin, lente insulin and ultralente insulin analogues (see page 10, last paragraph).  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see 
Weiss* also teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  
It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue and Weiss and Weiss* teach these substitutions to do so.
Regarding Applicant’s arguments that Weiss* teachings conflict the teachings of Ertl and Weiss, the Examiner respectfully disagrees. MPEP 2145 teaches “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  Even though Weiss* teaches in one embodiment the molar ratio of 2.2 to 3.0 per hexamer , this does not teach away wherein the analogue has a zinc ratio of 5-6 ions per 6 analogue molecules which is taught by Ertl. Furthermore, it is the combination of  Ertl in view of Weiss, and Weiss* that teach the subcutaneous depot formulation comprising an insulin analogue of instant claim 1  (including glycine at A21, His at A4, His at A8) and zinc and therefore would inherently have the property of 5.2 to 6 ions per 6 insulin analogues: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”    The combined references of Ertl in view of Weiss and Weiss* teach the same insulin analogue of the instant claims (same sequence, substitutions with linking peptide) and thus the properties of a solubility at pH 4.0 of 0.6 mM or greater and a solubility at pH 7.4 of 1-2 uM at a molar ratio of 5.2-6 ions per insulin analogue molecules would be inherent.
Furthermore, the Examiner disagrees that there is not a reasonable expectation of success for combining the references of Ertl, Weiss and Weiss*. Regarding A4 and A8 substitution with Histidine in the analogue of Ertl, there is reasonable expectation of success given that both Weiss and Weiss* teach substitution at A4 and A8 which infers enhanced stability and protection from degradation which is advantageous in preserving the function of the insulin analogue of Ertl.  Furthermore, regarding including a single chain linker, there is a reasonable expectation of success given that that both Weiss and Weiss* teach single chain fibrillation resistant insulin analogues and Weiss* teaches use of the same linking peptide of the instant claims to create a single chain insulin analogue to enhance fibrillation resistance which would be beneficial for the analogue of Ertl.  
Applicant again maintains that Ertl and Weiss provide functional two-chain insulin analogues which would not be readily combined with the teachings of Weiss* regarding single-chain insulin analogues, independently or together with the disclosure of Hua. As discussed extensively previously, Hua demonstrates that differing properties are exhibited by a single-chain insulin (SCI-57) and the corresponding 2-chain insulin analogue (2CA) where the only difference between the insulin analogues is the presence of a 6 amino acid linking polypeptide. As also stated previously, Hua provides that the alterations made in the insulin polypeptide sequence, including both the linker sequence and A-chain and B-chain substitutions, were designed in to maintain an isoelectric point similar to that of wild type insulin (Page 14707, second column, third paragraph). In contrast, the present insulin analogue includes substitutions that shift the isoelectric point higher. Again, one of ordinary skill in the art would have not found any motivation to utilize reference teachings concerning an insulin analogue in which the isoelectric point is maintained from wild type for an analogue in which the isoelectric point intentionally raised. The Examiner previously stated that Hua was cited to show a motivation to use a particular peptide linker in a single-chain insulin analogue and now states that Weiss* provides the teachings for which Hua was previously relied upon. As Applicant stated previously however, the entirety of the prior art must be considered. (MPEP § 2141) Hua's disclosure supports Applicant's contention that one of skill in the art would understand that insulin analogues that are otherwise identical, will have differing properties based solely on whether the analogue is a single-chain insulin or a two-chain insulin. This teaching cannot simply be ignored or considered moot. Hua's teachings indicate that properties of a 2-chain insulin analogue would not be considered to be automatically applicable to single-chain insulin analogues with any type of predictability to one of ordinary skill in the art. Applicant continues to maintain that Hua's teaching provides a strong indication that one of ordinary skill in the art would not have found a sufficient teaching or motivation to combine the reference teachings regarding 2-chain and single-chain insulin analogues, with a reasonable expectation of success. Applicant previously argued that Hua indicates that the properties displayed by the analogue designated SCI-57 were the result of the overall changes contributed by the various changes made in that analogue and not just by the connecting peptide.  Applicant again maintains that Hua teaches away from this combination of the Ertl, Weiss, and Weiss*. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that Hua was withdrawn from the rejection given that it was deemed that the teachings of Weiss* were sufficient to provide motivation to use the linker peptide as found in instant claim 1 with a reasonable expectation of success.  Furthermore, the Examiner disagrees that Ertl and Weiss only teach functional two-chain analogues.  Weiss specifically teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph).   In addition, Weiss* also teaches fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* teaches wherein the linker is Gly-Gly-Gly-Pro-Arg-Arg (see SEQ ID NO:19).  Weiss* teaches that “It is envisioned that any of these truncated linkers may be used in the single-chain insulin analogues of the present invention, either alone or in combination with other substitutions or other changes in the insulin polypeptide sequence” (see page 17, second paragraph).  Weiss* teaches use of the linker with A and B chain sequences with and without substitutions.  Weiss* also teaches that the single chain In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Based on the teachings of Weiss and Weiss*, creating more stable insulin analogues via creating single chain insulins via connecting peptides was known in the art.  Furthermore, there is a reasonable expectation of success of using a peptide connecting peptide to create a single chain insulin analogue given that Weiss* specifically teaches that this can be done with substitutions at A4 and A8 with histidine.
As stated above, Hua is no longer in the rejection however, Hua was previously cited as additional evidence that single chain insulin analogues are known in the art.  In particular, Hua teaches that the insulin analogue comprising this longer connecting peptide had enhanced thermodynamic stability (see Table 1) as compared to other insulin analogues without the sequence, maintains overall activity (unlike proinsulin) and is 60 fold more resistant to degradation.  In response to Applicants arguments that that the properties displayed by the analogue designated SCI-57 were the result of the overall changes contributed by the various changes made in that analogue, the Examiner respectfully disagrees given that the analogue that has the same substitution but in two-chain form does not have the enhanced properties (see Table 1).  In particular, 2CA and SCI-57 have the same substitutions but one is single chain (SCI) and one is 2 chain (see Table 1).  Hua found that the single chain had higher M value indicating improved stability compared to the 2 chain which is independent of substitutions given that the 2 chain analogue also had the substitutions.  Thus, one can conclude that inclusion of the linker to form a single chain improved stability.  Nevertheless, Weiss* teaches of fibrillation resistant insulin wherein the insulin is single chain and connected by a 4-10 amino acid linker (see abstract and claim 2).  Weiss* 
In response to Applicant’s arguments that Hua teaches away from the claimed invention in that the linker sequence and substitutions were designed to maintain an isoelectric point similar to that of wild type insulin (Page 14707, second column, third paragraph), the Examiner respectfully disagrees.  The teachings of Hua were previously provided as additional evidence that GGGPRR from Weiss* could be used to create a single chain insulin analogue with enhanced stability.  Hua teaches that when comparing two insulin analogues with the same substitutions, the linker increased stability in the single chain analogue thus providing further evidence to use that linker to create a single chain analogue as taught by Weiss and Weiss*.  Nowhere in Hua does it state that the linker cannot be used in an insulin analogue with H4/H8/A21 substitutions. MPEP states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.  Importantly, Weiss* teaches that the linker can be used in combination with the aforementioned substitutions thus contributing to the reasonable expectation of success.
Applicant again argues that “As stated previously, Ertl was cited as providing a Gly A21 substitution (claim 29) but this was in the context of an Arg(B31)-Arg(B32) extension of the B-chain polypeptide. Claim 29 of Ertl, however, also indirectly depends on claim 1 and includes all the limitations of claim 1. Claim 1 of Ertl provides an extraordinarily large number of possible substitutions at positions A8, A9, A10, A14, B1, B2, B3, B4, and B30, including 3 possible substitutions at A14, and 7 possible substitutions at A21. Ertl therefore provides an astronomically high number of possible substitutions, but fails to teach or suggest which of these substitutions would be compatible with paired His substitutions at A4 and A8 as in the claimed insulin analogue. In fact, Ertl fails to teach or suggest any substitution at position A4, and the only recited amino acids at position A8 are Thr as in wild type insulin, and Ala. A His substitution at A8 is not taught. Again, the alleged combination of references fails to consider their teachings as a whole as required (MPEP § 2141). The lack of a teaching in Ertl of a substitution at A4 is unsurprising in view of the recognized properties of insulin analogues having such a substitution as HisA4. 
Applicant’s arguments have been fully considered but not found persuasive.  Ertl specifically teaches and provides an example of a pharmaceutical preparation according to the present invention containing the insulin analog Gly(A21)-Arg(B31)-Arg(B32)-human insulin (claim 29) which has a glycine substitution at A21 and two C-terminal arginine residues on the B-chain.  Though, many possibilities are encompassed by Ertl, Ertl specifically provides an example and claims wherein A21 is substituted with Glycine.  According to MPEP 2121, When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable/enabling. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Thus, insulin analogue found in the claims of Ertl with a Glycine at A21 is presumed to be enabling.   Furthermore, regarding Applicant’s arguments that Ertl does not teach or suggest substitutions at A4 and A8, the Examiner acknowledges this deficiency and thus, the teachings of Weiss were provided for motivation to substitute A4 and A8 of Ertl with histidine.   As stated above, It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that enhanced stability and protection from degradation is advantageous in preserving the function of the insulin analogue.  Furthermore, there is a reasonable expectation of success given that (i) Weiss teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, there is teaching suggestion and motivation with a reasonable expectation of success to modify the insulin analogue of Ertl to result in the single chain insulin analogue of the instant claims.    It would have been obvious at the time of the invention to substitute positions A4 and A8 with histidine as taught by Weiss and Weiss* with the insulin analogue of Ertl.   The motivation to combine is that substitution of His at positions A4 and A8 with His confers protection from protein fibrillation (protein degradation) via zinc binding and stabilization.  Regarding A4 and A8 substitution with Histidine, there is reasonable expectation of success given that both Weiss and Weiss* teach these substitutions and that they enhance stability and protect from degradation which is advantageous in preserving the function of the insulin analogue including in insulin depot formulations.
Furthermore, it would have been obvious at the time of the invention to use the Gly-Gly-Gly-Pro-Arg-Arg peptide of Weiss* as the connecting peptide of Ertl in view of Weiss for creating a stable single chain insulin analogue.  The motivation to combine is that substitution the connecting peptide of Weiss* will enhance  stability, maintain overall activity and decrease fibrillation of the insulin analogue all of which are beneficial for creating insulin analogues.  There is reasonable expectation of success given that 
Applicant’s argue that “As stated in the previously provided Declaration of the inventor, Michael Weiss, substitution with HisA4 would be expected to provide unfavorable properties - it impairs binding to the insulin receptor, it impairs transmission of the insulin signal once the hormone analogue has bound to the receptor, and it decreases the thermodynamic stability of the protein. The prior art provides no teaching or suggestion, that such properties would be overcome in a single-chain insulin analogue by combining the claimed substitutions. As also stated previously, use of the cited references to arrive at the claimed invention would require not only the combination of elements cited by the Examiner, but also a conscious decision to disregard other combinations. Weiss* for example, provides not only the connecting peptide GGGPRR, but also the connecting peptides RXXnR (SEQ ID NO:5, n=2-8), RRXKR (SEQ ID NO: 6, x=0-6 amino acids), RREXnQKR (SEQ ID NO: 7, n=0-4 amino acids, SEQ ID NO: 18), RREAQKR (SEQ ID NO: 9), RRELQKR (SEQ ID NO: 10), RREAELQKR (SEQ ID NO: 12), RREASLQKR (SEQ ID NO: 13), RREAESLQKR (SEQ ID NO: 14), GSEQRR (SEQ ID NO: 21), RREQKR (SEQ ID NOs: 8 and 22), RREALQKR (SEQ ID NOs: 11 and 23), and GAGRRR (SEQ ID NO: 24). Weiss* provides the rationale for selection of SEQ ID NOS 5-14 as providing "sequences where the linker comprises amino acids in their naturally occurring locations in proinsulin." The two Arg residues normally found adjacent to the B-chain sequence and the Lys-Arg sequence normally found adjacent the A-chain sequence are specifically mentioned (column 13, lines 2-14). 
To utilize the teachings of Weiss* to arrive at the claimed invention, a person having ordinary skill in the art would need to select GGPRR or GGGPRR or the general formula X1X2RR (where Xi is Glu or Gly and X2 is Pro or Gln), over the remaining 12 or more connecting polypeptides disclosed in Weiss*. Utilization of Weiss* would require one of skill in the art to disregard the teaching of the use of a naturally occurring sequence and the fact that most of the corresponding polypeptides begin with a pair of Arginine amino acids, unlike the claimed linker sequences. While the Examiner points to several teachings regarding SEQ ID NO: 17 as providing advantageous properties, this does not negate other Weiss* teachings that other sequences are preferred. Again, the contents of the prior art must be considered in its entirety, including the preference for "sequences where the linker comprises amino acids in their naturally occurring locations in proinsulin" as noted above. No indication of predictable "results flowing from the combination" are provided. 
Applicant’s arguments have been fully considered but not found persuasive given the teachings of Weiss and Weiss*. Weiss teaches a pharmaceutical formulation comprising an insulin analogue (page 7, paragraph 2, lines 1-2), wherein the insulin analogue (page 5, paragraph 4, lines 1-2) contains an insulin A sequence and the insulin A sequence comprises paired Histidine substitutions at A4 and A8 (lines 1-3, SEQ ID NO:2).  Weiss specifically teaches that histidine substitutions at A4 and A8 allow for zinc binding and confer a zinc-dependent increase in thermodynamic stability and so delay chemical degradation of the protein.  Weiss further teaches that histidine substitution at A4 and A8 increases the number of zinc binding sites (see Figure 3) which is beneficial in depot formulations.  Weiss further teaches wherein the insulin analogue can be a single chain insulin analogue with a connecting peptide linker (see page 6, last paragraph, line 7, page 7, last paragraph). 
In addition, Weiss* teaches that the single chain insulin can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches that the single chain insulin analogue comprising instant SEQ ID NO:17 (an also SEQ ID Nos:15-16) had increased stability (see Table II, page 24).  Weiss* specifically teaches that “Thus, interposition of the linker enables the favorable effects of the substitutions on thermodynamic stability (and hence resistance to chemical degradation) to be retained…” (see page 24, second paragraph, lines 11-13).  Furthermore, Weiss* teaches decreased fibrillation as compared to insulin and various insulin analogues (see Table III).  Thus, based on the teachings of Weiss and Weiss* one of ordinary skill in the art would have been motivated to create a more stable single chain insulin analogue comprising His substitutions at A4 and A8.  There is nothing in Weiss or Weiss* that teach away from making a single chain insulin analogue comprising A4 and A8 histidine substitutions.
with a reasonable expectation of success to use instant SEQ ID NO:17 as a linker peptide to create a more stable insulin analogue of Ertl in view of Weiss.
The Examiner also cited a portion of Weiss* as stating, "Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexametric formulation (see page 20, second paragraph, lines 9-12)." It should be noted however, that this section compares the protection offered by zinc-mediated hexamer formation with "linker-specific protection from fibrillation." The binding of zinc is not an aspect of the "linker-specific protection." In fact, Weiss* specifically teaches that the His B10 substitution blocks the binding of zinc. (Page 7, second paragraph.) The insulin analogue referred to in this section also lacks the HisA4 substitution, as noted above. Again, no teaching or suggestion is made regarding zinc-binding or the addition of a disfavored HisA4 substitution to the analogue. 
In contradistinction to Weiss*, Ertl explicitly states that the analogues provided "exhibit enhanced zinc binding" (Abstract) while Weiss states that the histidine substitutions provided are spaced such that the histidine side chains to coordinate with zinc (page 7, first paragraph). Ertl also notes that the desired formation of a subcutaneous depot of precipitated insulin depends on the presence of zinc (column 7, line 67 - column 8, line 1 and column 8, lines 32-47). Insofar as the references are opposed to each other in their aim regarding formation of complexes with zinc to stabilize the insulin analogue, one of ordinary skill in the art would not have had found a suggestion or motivation to combine Weiss*'s monomeric and non-zinc-binding single chain insulin with the enhanced zinc-binding analogues of Ertl and/or Weiss. Furthermore, even ignoring this lack of a teaching or suggestion, even if one of skill in the art did consider such a combination, this conflict in teachings would not have provided a reasonable expectation of success. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner disagrees that use of a linking peptide to create a single chain insulin analogue would not be applicable to zinc binding insulin analogues.  As stated above, Weiss* teaches that the single chain insulin analogue can have Histidine residues at A4 and A8 (see page 9, second paragraph) and wherein zinc can be present in the formulation which promotes hexamer formation (see page 9, third paragraph).  Weiss* further teaches use of a single chain peptide comprising gly gly gly pro arg arg as the linking peptide (SEQ ID NO:26, referred to as the 57mer single insulin analogue in the examples, Table 1, see page 20, second paragraph, lines 1-2).  Weiss* teaches “Further, because even in hexameric Solutions the monomer is the Susceptible species in the mechanism of fibrillation, linker-specific protection from fibrillation in a monomeric analogue predicts comparable or greater protection in a hexametric formulation (see page 20, second paragraph, lines 9-12).  The Examiner would like to note that this teaching is not 
The Examiner maintains that there is a teaching, suggestion and motivation in Weiss and Weiss* with a reasonable expectation of success to modify the insulin analogues of Ertl to create more stable, fibrillation resistant analogues for therapeutic use (see rejection above for more detailed explanation).   


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654